United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
King of Prussia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-461
Issued: September 26, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 21, 2010 appellant filed a timely appeal from the September 17, 2010
merit decision of the Office of Workers’ Compensation Programs (OWCP) regarding his
entitlement to schedule award compensation. Pursuant to the Federal Employees’ Compensation
Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
a three percent permanent impairment of his right leg, for which he received a schedule award.
FACTUAL HISTORY
On April 14, 1999 appellant, then a 53-year-old letter carrier, sustained injury to his right
knee and right elbow due to a fall at work. OWCP accepted that he sustained right knee and
right elbow contusions and a partial torn medial meniscus of his right knee. On August 27, 1999
1

20 C.F.R. § 8101 et seq.

appellant underwent an arthroscopic partial medial meniscectomy of his right knee with
chondroplasty of his medial femoral condyle patella and synovectomy. The procedure was
authorized by OWCP.
Appellant sustained several subsequent employment-related injuries for which he filed
additional claims. OWCP accepted that on February 23, 2000 he sustained right shoulder
impingement, partial tear of his right rotator cuff, neck sprain, bronchial neuritis, and other
affectations of his right shoulder; that on February 22, 2001 he sustained a neck sprain and
contusions of multiple sites; that on June 24, 2006 he sustained a left knee contusion; and that on
December 28, 2007 he sustained a right rib sprain, aggravation of neck sprain, lumbar sprain and
contusions of his right hip, shoulders and right foot.
By decision dated October 8, 2004, in connection with the claim for the February 23,
2000 injury, appellant was awarded compensation for an eight percent permanent impairment of
his right arm. By decision dated November 20, 2006, he was awarded compensation for an
additional three percent impairment to his right arm and, by decision dated July 12, 2007, he was
awarded compensation for an additional 16 percent impairment of his right arm. Appellant has
received schedule award compensation for a total permanent impairment of his right arm of 27
percent.2
On January 22, 2008 appellant filed a claim for a schedule award in connection with his
April 14, 1999 injury.
On September 14, 2009 Dr. Diamond updated a previous evaluation in order to provide
an impairment rating under the standards of the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (6th ed. 2009).3 He determined
that appellant had a three percent permanent impairment of his right leg, a nine percent
permanent impairment of his right arm and a four percent permanent impairment of his left arm.4
With respect to the right leg, Dr. Diamond indicated that under Table 16-3 (Knee Regional Grid)
on page 509 appellant fell under the diagnostic category of meniscal injury and had a class 1
partial medial meniscectomy with a default value of two percent. Appellant’s functional history
adjustment under Table 16-6 on page 516 warranted a grade modifier three; his physical
examination adjustment under Table 16-7 on page 517 warranted a grade modifier two (for
observed palpatory findings); and his clinical studies adjustment under Table 16-8 on page 519
warranted a grade modifier zero. Dr. Diamond applied the net adjustment formula found on
page 521 to determine that appellant’s condition warranted moving two spaces to the right of the
default value listed on Table 16-3. Hence, appellant had a total right knee impairment of three
percent.

2

The Board notes that, in connection with the present appeal, appellant has not contested his receipt of schedule
award compensation for a 27 percent permanent impairment of his right arm. Therefore, this matter is not currently
before the Board.
3

The previous evaluation was dated October 19, 2006. Although it is not entirely clear from the record, it
appears that a new examination was conducted in September 2009.
4

Dr. Diamond indicated that appellant’s impairment was caused by his April 14, 1999 and February 22, 2000
employment injuries.

2

OWCP referred the case to Dr. Arnold T. Berman, a Board-certified orthopedic surgeon
serving as an OWCP medical adviser, for review and an opinion regarding appellant’s permanent
impairment under the standards of the sixth edition of the A.M.A., Guides.
In an April 18, 2010 report, Dr. Berman indicated that appellant’s condition had reached
maximum medical improvement on October 19, 2009.
He expressed agreement with
Dr. Diamond’s calculation that appellant had a three percent permanent impairment of his right
leg.5 Dr. Berman noted that Dr. Diamond provided a four percent impairment rating for
appellant’s left arm based on impingement syndrome of his left shoulder, but indicated that this
rating was not warranted because it has not been accepted that appellant has a work-related
impingement syndrome of his left shoulder.
In an April 22, 2010 decision, OWCP denied additional impairment for appellant’s right
arm. The decision did not address right leg impairment. Appellant disagreed with the April 22,
2010 decision and requested an oral hearing with OWCP’s hearing representative.
By decision dated May 6, 2010, OWCP awarded appellant compensation for a three
percent permanent impairment of his right leg. The award ran for 8.64 weeks from October 19
to December 18, 2009. OWCP indicated that the three percent impairment rating was based on
the opinions of Dr. Diamond and Dr. Berman. It also noted that appellant had a nine percent
permanent impairment of his right arm under the sixth edition of the A.M.A., Guides and was not
entitled to additional schedule award compensation for his right arm as he already received
schedule awards for a total impairment of his right arm of 27 percent.
On May 11, 2010 appellant, through counsel, expressed disagreement with OWCP’s
May 6, 2010 decision and requested a review of the written record with OWCP’s hearing
representative. Counsel argued that OWCP failed to make a timely schedule award
determination under the fifth edition of the A.M.A., Guides, which would have resulted in a
greater impairment award.6
In a September 17, 2010 decision, OWCP’s hearing representative affirmed OWCP’s
May 6, 2010 decision finding that appellant had not shown that he has more than a 3 percent
permanent impairment of his right leg and a 27 percent permanent impairment of his right arm.
He found that appellant’s impairment ratings were properly made under the standards of the sixth
edition of the A.M.A., Guides.

5

Dr. Berman also concluded that appellant had a nine percent permanent impairment of his right arm as
calculated by Dr. Diamond. As previously noted, the matter of appellant’s right arm impairment is not currently
before the Board.
6

By letter dated June 21, 2010, OWCP’s hearing representative advised appellant and counsel that, in view of the
decision dated May 6, 2010, there was no longer a basis for holding a hearing on the April 22, 2010 decision, which
had been effectively vacated by the latter decision.

3

LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. In Harry D. Butler,9 the Board noted that Congress delegated authority to the
Director of OWCP regarding the specific methods by which permanent impairment is to be
rated. Pursuant to this authority, the Director adopted the A.M.A., Guides as a uniform standard
applicable to all claimants and the Board has concurred in the adoption.10 On March 15, 2009
the Director exercised authority to advise that as of May 1, 2009 all schedule award decisions of
OWCP should reflect use of the sixth edition of the A.M.A., Guides.11
In determining impairment for the lower extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the lower
extremity to be rated. With respect to the knee, the relevant portion of the leg for the present case,
reference is made to Table 16-3 (Knee Regional Grid) beginning on page 509.12 After the Class of
Diagnosis (CDX) is determined from the Knee Regional Grid (including identification of a
default grade value), the net adjustment formula is applied using the grade modifier for
Functional History (GMFH), grade modifier for Physical Examination (GMPE) and grade
modifier for Clinical Studies (GMCS). The Net Adjustment Formula is (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX).13 Under Chapter 2.3, evaluators are directed to provide
reasons for their impairment rating choices, including choices of diagnoses from regional grids
and calculations of modifier scores.14
ANALYSIS
OWCP accepted that appellant sustained a right knee contusion and a partial torn medial
meniscus of his right knee.15 On August 27, 1999 appellant underwent an arthroscopic partial
7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404 (1999).

9

43 ECAB 859 (1992).

10

Id. at 866.

11

FECA Bulletin No. 09-03 (March 15, 2009). For OWCP’s decisions issued before May 1, 2009, the fifth
edition of the A.M.A., Guides (5th ed. 2001) is used. The FECA Bulletin was incorporated in the Federal (FECA)
Procedure Manual, Part 1 -- Claims, Schedule Award & Permanent Disability Claims, Chapter 2.808.(6)(a)
(January 2010).
12

See A.M.A., Guides 509-11 (6th ed. 2009).

13

Id. at 521.

14

Id. at 23-28.

15

Appellant sustained other employment injuries, but the subject of present appeal is his right leg impairment.

4

medial meniscectomy of his right knee with chondroplasty of his medial femoral condyle patella
and synovectomy. The procedure was authorized by OWCP. Appellant received a schedule
award for a three percent permanent impairment of his right leg.
The Board finds that OWCP properly determined that appellant does not have more than
a three percent impairment of his right leg based on the opinions of Dr. Diamond, an attending
osteopath, and Dr. Berman, a Board-certified orthopedic surgeon, serving as an OWCP medical
adviser. In a September 4, 2009 evaluation, Dr. Diamond properly concluded that appellant had
a three percent impairment of his right leg under the standards of the sixth edition of the A.M.A.,
Guides. He indicated that under Table 16-3 (Knee Regional Grid) appellant fell under the
diagnostic category of meniscal injury and had a class 1 partial medial meniscectomy with a
default value of two percent.16 Appellant’s functional history adjustment under Table 16-6
warranted a grade modifier three; his physical examination adjustment under Table 16-7
warranted a grade modifier two; and his clinical studies adjustment under Table 16-8 warranted a
grade modifier zero.17 Dr. Diamond applied the net adjustment formula to determine that
appellant’s condition warranted moving two spaces to the right of the default value listed on
Table 16-3, a move which yielded a three percent impairment rating.18 Hence, Dr. Diamond
properly concluded that appellant had a total right knee impairment of three percent. In addition,
Dr. Berman indicated that he agreed with Dr. Diamond’s impairment evaluation.19 There is no
medical evidence in the record showing that appellant has more than a three percent permanent
impairment of his right leg.
On appeal, counsel argues that OWCP unnecessarily delayed the development of
appellant’s case such that the assessment of his permanent impairment was made under the sixth
edition of the A.M.A., Guides rather than the fifth edition, hence resulting in a lower impairment
rating. OWCP received a September 14, 2009 impairment evaluation of Dr. Diamond and
appropriately evaluated it under the standards of the sixth edition of the A.M.A., Guides which
became effective May 1, 2009. Counsel has not shown that an unnecessary delay in the
development of appellant’s case occurred. He also asserts that appellant has a property right in a
schedule award benefit under the fifth edition and a protected property interest cannot be
deprived without due process, citing Goldberg v. Kelly, 397 U.S. 254 (1970) and Mathews v.
Eldridge, 424 U.S. 319 (1976). These cases held only that a claimant who was in receipt of
benefits (in Goldberg public assistance, and in Mathews social security benefits) could not have
those benefits terminated without procedural due process.20 In this case, appellant is simply
making a claim for a schedule award. He is not currently in receipt of schedule award benefits;
nor is OWCP attempting to terminate any benefits. Appellant has not established a vested right
16

A.M.A., Guides 509, Table 16-2.

17

Id. at 516, 517 and 519, Tables 16-6, 16-7 and 16-8.

18

Id. at 521.

19

Dr. Berman also properly noted that, although Dr. Diamond provided a four percent impairment rating for
appellant’s left arm based on impingement syndrome of his left shoulder, this rating was not warranted because it
has not been accepted that he has a work-related impingement syndrome of his left shoulder.
20

In Mathews the court noted that the private interest that would be adversely affected by the erroneous
termination of benefits was likely to be less in a disabled worker than a welfare recipient, and due process would not
require an evidentiary hearing.

5

to a schedule award decision under the fifth edition of the A.M.A., Guides, nor has he identified
any procedural due process which he has been denied. The cases cited by him are not applicable
to the present case.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a three percent permanent impairment of his right leg, for which he received a
schedule award.
ORDER
IT IS HEREBY ORDERED THAT the September 17, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 26, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

